Citation Nr: 9901136	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  93-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for uveitis, right eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1964 to 
August 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
Regional Office (VARO).

In August 1995, the Board remanded this case for further 
evidentiary development and consideration of additional 
issues raised by the appellants representative, which were 
considered inextricably intertwined by the Board with the 
issue on appeal.  Specifically, in written argument to the 
Board dated in May 1994, the appellant's representative 
requested consideration of the claims for service connection 
for peripheral uveitis and multiple sclerosis.  These issues 
had been previously denied by rating decisions in May 1990 
(multiple sclerosis) and September 1991 (peripheral uveitis).  
We note that those decisions were not appealed and became 
final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991).   Further, 
in a statement dated April 28, 1994, the appellant's 
representative requested VA to consider "... a claim for 
service connection Multiple Sclerosis based upon a clear and 
unmistakable error from earlier VA decisions."  
Notwithstanding the appellant's apparent beliefs to the 
contrary, see his Substantive Appeal, dated in October 1992, 
the representative alleged that the service-connected uveitis 
of the right eye is a neurological manifestation of the 
appellant's diagnosed multiple sclerosis illness; he also 
alleged that uveitis is a bilateral eye condition and, 
therefore, should be service-connected as peripheral uveitis.

Since the Boards August 1995 remand, the requested 
development was accomplished and VARO adjudicated the issues 
of entitlement to service connection for peripheral uveitis, 
whether new and material evidence had been submitted to 
reopen the claim for service connection for multiple 
sclerosis, and whether clear and unmistakable error had been 
made in prior decisions to deny service connection for 
multiple sclerosis.  See Rating Decisions dated April 1997. 
We note that those decisions were not appealed and became 
final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991).  
Consequently, the only issue before the Board remains 
entitlement to a compensable rating for uveitis, right eye, 
as captioned on the title page of this decision.


CONTENTION OF APPELLANT ON APPEAL

The appellant argues that his service-connected uveitis, 
right eye, is sufficiently severe to warrant a compensable 
evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a compensable evaluation is 
not warranted for uveitis, right eye.


FINDING OF FACT

Uveitis of the right eye is not shown on VA visual 
examinations in March 1992, April 1993, and September 1995 
although eye abnormalities, to include, floaters and optic 
atrophy, were found.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for uveitis 
of the right eye are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 6000 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from September 1964 to 
August 1968.  Service medical records reflect that he was 
treated for hazy and blurred vision in the right eye, which 
worsened during the course service.  The appellants eye 
condition resolved for a period of time then reappeared.  
Ocular disease (pars planitis) was diagnosed, which resulted 
in visual acuity of 10/40 in the right eye.  During an August 
1968 medical board review, eye disease was described as 
involving both eyes, however, symptomatology was limited to 
the right eye.  The diagnosis was chronic peripheral uveitis 
of unknown etiology.  The appellant underwent steroid therapy 
during exacerbations.

Private medical records dated 1988 and 1989 reflect a history 
of vision problems in service, which was diagnosed as optic 
nerve damage, and that the appellant had done fairly well 
until the early 1980s when he began to experience diplopia, 
difficulty climbing steps, and ataxia.  The appellant was 
diagnosed with multiple sclerosis.

A rating decision in September 1991 established entitlement 
to service connection for uveitis, right eye, at the 
noncompensable disability level.

In March 1992, a VA visual examination was conducted.  No 
signs of inflammation of either eye or any clinical findings 
indicative of active uveitis were found although there were 
other eye abnormalities.

In October 1992, a personal hearing was conducted.  The 
appellant along with his mother testified that, while he had 
visual difficulties associated with multiple sclerosis, he 
also has exacerbations or flare-ups of uveitis, manifested by 
inflammation and irritation of the eye.  The appellant 
reported that he has floaters that impair his vision, 
particularly when he is upset, which are the same as he 
experienced in service.  The appellant indicated that he was 
diagnosed with multiple sclerosis in 1988.

In April 1993, a VA visual examination was conducted.  No 
signs of inflammation of either eye or any clinical findings 
indicative of active uveitis were found although there were 
other eye abnormalities.  The assessment was history of 
multiple sclerosis with multiple bouts of optic neuritis and 
positive afferent pupillary defect on the right, history of 
retinal tear on the left, with a possible tear on the right 
at this time, and possible Hollenhorst plaque on the right 
disc.

In September 1995, a VA visual examination was conducted.  
Again, there were no signs of inflammation of either eye or 
any clinical findings indicative of active uveitis were found 
although there were other eye abnormalities.

In December 1996, records from the Social Security 
Administration (SSA) were received.  These records included 
medical records dated 1988 and 1989 that pertaining to the 
SSA grant of disability benefits, primarily due to the 
debilitating effects of multiple sclerosis.

ANALYSIS

In evaluating the appellant's request for a compensable 
rating for uveitis, right eye, the Board considers the 
medical evidence of record.  The medical findings are 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides that 
uveitis, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum 10 percent rating is provided during 
active pathology.

In this case, the objective medical findings of record do not 
show the presence of active uveitis.  Although the appellant 
reports that he has floaters impairing his vision, this is 
not shown to be a manifestation of service-connected uveitis.  
Therefore, the Board concludes that the criteria for a 
compensable rating for uveitis of the right eye are not met.


ORDER

A compensable rating for uveitis, right eye, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
